DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-4 only recite limitations regarding the operation of the apparatus and do not provide any structural limitations to further limit the apparatus of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over FOSTER et al. (US 7,565,820).
Foster teaches an apparatus for processing an optical fiber comprising a slow cooling device (see figure 11) having an entrance for receiving an optical fiber, an exit for delivering an optical fiber, and a controlled cooling region (416) between said entrance and said exit, said controlled cooling including two or more zones for processing an optical fiber (c-h). Foster teaches a first zone (c) and a second zone (d) where the first zone is upstream of the second zone.
It is noted that the limitations “said two or more zones including a first zone maintained at a first average ambient temperature and a second zone maintained at a second average ambient temperature” and “said second average ambient temperature being at least 500 °C, said first average ambient temperature being greater than said second average ambient temperature by at least 100 °C” describe the operation of the device and MPEP 2114 recites that the manner of operating the device does not differentiate apparatus claims from the prior art.
Additionally, Foster teaches that the two or more zones are controlled independently by a controller (417, col. 16 lines 59-64), therefore it would have been obvious to one ordinary skill in the art that the controller of Foster would have been capable of setting a first zone maintained at a first average ambient temperature and a second zone maintained at a second average ambient temperature, said second average ambient temperature being at least 500 °C, said first average ambient temperature being greater than said second average ambient temperature by at least 100 °C
Regarding claim 2, Foster teaches that the two or more zones are controlled independently by a controller (417, col. 16 lines 59-64), therefore it would have been obvious to one ordinary skill in the art that the controller of Foster would have been capable of setting the first average ambient temperature to at least 1100 °C.  
Regarding claim 3, Foster teaches that the two or more zones are controlled independently by a controller (417, col. 16 lines 59-64), therefore it would have been obvious to one ordinary skill in the art that the controller of Foster would have been capable of setting the second average ambient temperature to at least 900 °C.  
Regarding claim 4, Foster teaches that the two or more zones are controlled independently by a controller (417, col. 16 lines 59-64), therefore it would have been obvious to one ordinary skill in the art that the controller of Foster would have been capable of setting the first average ambient temperature to be greater than the second average ambient temperature by at least 500 °C.  
Regarding claim 5, Foster teaches a third zone (e), said second zone (d) being upstream of said third zone (e). Foster teaches that the two or more zones are controlled independently by a controller (417, col. 16 lines 59-64), therefore it would have been obvious to one ordinary skill in the art that the controller of Foster would have been capable of setting said third zone to have a third average ambient temperature, said third average ambient temperature being at least 100 °C greater than said second average ambient temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741